DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on 02/10/2021. Claims 1-2, 4-7, 9-18, 20-26, 28-34 and 36-42 are pending in this application. Claims 1-2, 6-7, 9, 12, 17-18, 20, 22, 26, 29-33, 39-42 have been amended. Claims 3, 8, 19, 27 and 35 have been cancelled.

Claim Objections
Claims 7, 9, 26, 29, 30 and 42 are objected to because of the following informalities:  
Claim 7 recites the limitation “the water” in line 1 which should be recited to --the boiled water-- for proper antecedent basis.
Claim 9 recites the limitation “the refrigeration chamber” in line 2 which should be recited to --the hermetic interior refrigeration chamber-- for proper antecedent basis.
Claim 26 recites the limitation “the refrigeration chamber” in line 5 which should be recited to --the hermetic interior refrigeration chamber-- for proper antecedent basis. 
In line 20 of claim 26, the comma sigh after “and,” should be removed. 
Claim 29 recites the limitation “a degassed liquid refrigerant” in line 3 which should be recited to --the degassed liquid refrigerant-- for proper antecedent basis.

Claim 42 recites the limitation “the refrigeration chamber” in line 14 which should be recited to --the hermetic interior refrigeration chamber-- for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 9-18, 20-26, 28-34 and 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the refrigeration chamber" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the hermetic interior refrigeration chamber”.
Claim 26 recites the limitation "the refrigeration chamber" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the hermetic interior refrigeration chamber”.
Claims 2, 4-7, 9-18, 20-25, 28-34 and 36-41, are rejected by the virtual dependencies of claims 1 and 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klett et al. (6,763,671, previously cited and applied) in view of Klett et al. (2017/0241702, previously cited and applied) hereinafter “Klett702”.
Regarding claim 1, Klett discloses a refrigeration apparatus (see figure 5), comprising: 
a refrigeration enclosure comprising outer walls (10) defining a hermetic interior refrigeration chamber and 
a porous thermally conductive graphitic foam (13) insert within the refrigeration chamber (see figure 5); 
a degassed refrigerant liquid (water 14; Col. 7, lines 9-11) within the hermetic interior refrigeration chamber (10; see figure 5)
a desiccant enclosure comprising outer walls (9) defining a hermetic interior desiccant chamber (9), and a desiccant (12) within the desiccant chamber (9; see figure 5); 

a control valve (11) for controlling the flow of a fluid through the fluid conduit (see figure 5).
However, Klett fails to disclose the porous thermally conductive graphitic foam having a thermal conductivity of from 50 W/mK to 245 W/mK.
Klett702 teaches a refrigeration apparatus comprises a porous thermally conductive graphitic foam (32) having a thermal conductivity of from 50 W/mK to 245 W/mK (paragraph [0028]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Klett to substitute the foam (13) with the claimed foam as taught by Klett702 in order to provide the predictable result which to enhance evaporation of the liquid (see MPEP 2143 section B).
Regarding claim 4, Klett discloses the desiccant comprises a zeolite (Col. 7, lines 5).
Regarding claim 5, Klett discloses the desiccant comprises activated carbon (Col. 7, lines 5).
Regarding claim 6, Klett discloses the degassed refrigerant liquid in the refrigeration chamber is water (Col. 7, lines 15-17).
However, Klett fails to disclose the liquid is boiled water.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Klett to substitute the water with the claimed boiled water as taught by Klett702 in order to provide the predictable result which to provide heat exchange (see MPEP 2143 section B).
Regarding claim 7, Klett as modified discloses the water is boiled in the refrigeration enclosure (Col. 7, lines 15-17 of Klett and paragraph [0032] of Klett702).
Regarding claim 17, Klett fails to disclose the sealed gas pressure within the hermetic interior refrigeration chamber is maintained at between approximately 5.2 torr (mmHg) and 8.0 torr (mmHg).
Klett702 teaches a refrigeration apparatus comprises a sealed gas pressure within the refrigeration chamber (10) is maintained at between approximately 5.2 torr (mmHg) and 8.0 torr (mmHg) (paragraph [0033]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Klett to incorporate claimed seal gas pressure within the refrigeration chamber as taught by Klett702 in order to ensure the fluid is supplied from the refrigeration chamber into the desiccant chamber.

Claims 1-2, 9-10, 20, 26, 28-30, 34, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin et al. (5,048,301, previously cited and applied) in view of Klett702.
Regarding claim 1, Sabin discloses a refrigeration apparatus (see figure 2), comprising: 
a refrigeration enclosure comprising outer walls (12) defining a hermetic interior refrigeration chamber (12; see figure 2); 
a degassed refrigerant liquid (water; Col. 3, lines 14) within the hermetic interior refrigeration chamber (12; see figure 2);
a desiccant enclosure comprising outer walls (21) defining a hermetic interior desiccant chamber (21), and a desiccant (sorbent 24 and heat removable material 25) within the desiccant chamber (21; see figure 2); 
a fluid conduit (28) making a fluid connection between the refrigeration chamber (16) and the desiccant chamber (21; see figure 2); 
a control valve (30) for controlling the flow of a fluid through the fluid conduit (28; see figure 2).
However, Sabin fails to disclose a porous thermally conductive graphitic foam insert within the refrigeration chamber, the porous thermally conductive graphitic foam having a thermal conductivity of from 50 W/mK to 245 W/mK.
Klett702 teaches a refrigeration apparatus comprises a porous thermally conductive graphitic foam (32) having a thermal conductivity of from 50 W/mK to 245 W/mK (paragraph [0028]).

Regarding claim 2, Sabin discloses the refrigeration apparatus further comprises an insulated outer cooler (50) for receiving the refrigeration enclosure (16) and an article (Col. 3, lines 20-28; see figure 2).
Regarding claim 9, Sabin discloses in an initial state there is refrigerant liquid in the refrigeration chamber (12), the hermetic interior desiccant chamber (20) is evacuated to a pressure less than the surrounding ambient air pressure (Col. 4, lines 50-53) and less than the hermetic interior refrigeration chamber (12; figure 2 shows the fluid flows from refrigeration chamber 12 to the desiccant chamber 20 which indicates the pressure in the desiccant chamber 20 is lower than the gas pressure in the hermetic interior refrigeration chamber 12 when the valve is closed), and the control valve (30) is in a closed position (see figure 2).
Regarding claim 10, Sabin discloses the refrigeration enclosure comprises thermal insulation (Sabin discloses the chambers are insulated chambers therefore, the refrigeration enclosure 12 comprises thermal insulation).
Regarding claim 20, Sabin fails to disclose the thermally conductive graphitic foam has a density of from 0.38 g/cm3 to 0.93 g/cm3.
3 to 0.93 g/cm3 (paragraph [0028]).
 It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate the claimed density of graphitic foam as taught by Klett702 in order to satisfy the system requirement.
Regarding claim 26, Sabin discloses a method of refrigerating an article (Col. 3, lines 20-28), comprising the steps of: 
providing a refrigeration apparatus (see figure 2), comprising: 
a refrigeration enclosure (12) comprising outer walls defining a hermetic interior refrigeration chamber (see figure 2); 
a desiccant enclosure (20) comprising outer walls defining a hermetic interior desiccant chamber (see figure 2), and a desiccant (24 and 25) within the hermetic interior desiccant chamber (20; see figure 2); 
a fluid conduit (28) making a fluid connection between the hermetic interior refrigeration chamber (12) and the hermetic interior desiccant chamber (20; see figure 2); and, 
a control valve (30) for controlling the flow of fluid through the fluid conduit (28; see figure 2); 
placing the article to be refrigerated in proximity to the hermetic interior refrigeration chamber (12; see figure 2), and with the control valve (30) in the closed position (see figure 2); 

evacuating gas (air in the desiccant chamber 20) from the hermetic interior desiccant chamber (20) to a pressure below the vapor pressure (32) of the liquid in the refrigeration chamber (12; figure 2 shows the fluid flows from refrigeration chamber 12 to the desiccant chamber 20 which indicates the pressure in the desiccant chamber 20 is lower than the refrigeration chamber 12); and, 
opening the control valve (30) to permit the liquid (18) to vaporize (32) in the refrigeration chamber (12) and to flow from the refrigeration chamber (12) to the desiccant chamber (20), the heat of vaporization the article in proximity to the refrigeration enclosure (12; see figure 2).
However, Sabin fails to disclose a porous thermally conductive graphitic foam insert within the refrigeration chamber, the porous thermally conductive graphitic foam having a thermal conductivity of from 50 W/mK to 245 W/mK; the degassed liquid refrigerant entering the pores of the porous thermally conductive graphitic foam insert and the heat of vaporization of the degassed liquid refrigerant cooling the porous thermally conductive foam insert.
Klett702 teaches a refrigeration apparatus comprises a porous thermally conductive graphitic foam (32) having a thermal conductivity of from 50 W/mK to 245 W/mK (paragraph [0028]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a porous graphitic foam in the refrigeration chamber 
Regarding claim 28, Sabin discloses the method further comprises the step of placing the refrigeration enclosure (12) and the article within an outer thermally insulated cooler (50; see figure 2).
Regarding claim 29, Sabin discloses the degassed liquid refrigerant is water, and wherein the step of placing a degassed liquid refrigerant in the hermetic interior refrigeration chamber (12) further comprises the step of boiling the water to remove air from the water (Col. 4, lines 4-13).
Regarding claim 30, Sabin discloses further comprises the step of desorbing the refrigerant liquid from the desiccant by heating and cooling the desiccant (Col. 6, lines 11-19).
Regarding claim 34, Sabin discloses the desiccant (24) comprises at least on selected from the group consisting of a zeolite and activated carbon (Col. 6, line 60).
Regarding claim 39, Sabin fails to disclose the method further comprises the step of maintaining the sealed gas pressure within the refrigeration chamber at a pressure that is between 5.2 torr (mmHg) and 8.0 torr (mmHg) with a vacuum pump.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a vacuum pump and claimed seal gas pressure within the refrigeration chamber as taught by Klett702 in order to ensure the system is operated in vacuum pressure thus, the fluid is supplied from the refrigeration chamber into the desiccant chamber is ensured.
Regarding claim 41, Sabin discloses the gas is sealed air (Sabin discloses the refrigerant is water, Col. 6, lines34-35; therefore the evaporated water is sealed air in the refrigeration chamber).

Claim 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin in view of Klett702 as applied to claim 10 above and further in view of Reddy et al. (2012/0230868, previously cited and applied).
Regarding claim 11, Sabin fails to disclose the thermal insulation comprises at least one selected from the group consisting of double walls, ceramic microspheres, and insulating polymeric materials.
Reddy teaches a sterilizing apparatus comprise a thermal insulation comprises at least one selected from the group consisting of double walls (26 and 28; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration 
Regarding claim 15, Sabin fails to disclose the refrigeration apparatus further comprises a vacuum pump to evacuate gas from the desiccant chamber.
Reddy teaches a sterilizing apparatus comprises a first chamber (42) and a second chamber (18). A vacuum pump is used to reduce the pressure in the chamber (paragraph [0050]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a vacuum pump for the refrigeration system as taught by Reddy in order to reduce the fluid pressure in the desiccant chamber such that the flow of vapor of the water from the refrigeration chamber to the desiccant chamber is ensured in order to perform the intended cooling function.
Regarding claim 16, Sabin as modified discloses the vacuum pump is a manually operated vacuum pump (paragraph [0050]).

Claims 12-14 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin in view of Klett702 as applied to claims 1 and 26 above and further in view of Eckhoff et al. (2013/0306656, previously cited and applied).
Regarding claim 12, Sabin fails to disclose the refrigeration apparatus further comprises a temperature sensor for sensing a temperature within the hermetic interior refrigeration chamber.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a temperature sensor in a chamber as taught by Eckhoff in order to provide temperature data monitoring for the chamber.
Regarding claim 13, Sabin fails to disclose the refrigeration apparatus further comprises an actuator for operating the control valve.
Eckhoff teaches a temperature-controlled storage system comprises a valve (345) provides communication between first chamber (170) and second chamber (400; see figure 5). A mechanical controller is attached to a valve and is configured to be responsive to a temperature sensor (350; paragraph [0071]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a mechanical controller and claimed control communication between a valve and a temperature sensor as taught by Eckhoff in order to automatically control the operation of the valve based on the sensed temperature data.
Regarding claim 14, Sabin as modified discloses the temperature sensor (340, Eckhoff) generates a control signal, and the actuator (the mechanical controller 340, Eckhoff) operates the control valve (30, Sabin) responsive to the control signal (paragraph [0071], Eckhoff; see figure 5).
Regarding claim 36, Sabin fails to disclose the method further comprises the step of sensing a temperature within the refrigeration apparatus.
Eckhoff teaches a temperature-controlled storage system comprise one or more temperature sensing device (350) may be positioned within the interior chamber (400; paragraph [0071]; see figure 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a temperature sensor in a chamber as taught by Eckhoff in order to provide temperature data monitoring for the chamber.
Regarding claim 37, Sabin as modified fails to disclose the method further comprises the step of operating the control valve responsive to the sensing of temperature.
Eckhoff teaches a temperature-controlled storage system comprises a valve (345) provides communication between first chamber (170) and second chamber (400; see figure 5). A mechanical controller is attached to a valve and is configured to be responsive to a temperature sensor (350; paragraph [0071]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a mechanical controller and claimed control communication between a valve and a temperature sensor as taught by Eckhoff in order to automatically control the operation of the valve based on the sensed temperature data.
Regarding claim 38, Sabin as modified discloses the method further comprises the step of generating a temperature signal from the sensed temperature (temperature sensor 350, Eckhoff) and operating an actuator (mechanical controller 340, Eckhoff) for the control valve (30, Sabin) responsive to the sensed temperature (paragraph [0071], Eckhoff).

Claims 18 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin in view of Klett702 as applied to claims 1 and 26 above and further in view of Adahan (2004/0208756, previously cited and applied).
Regarding claim 18, Sabin fails to disclose the refrigeration apparatus further comprises a vacuum pressure gauge penetrating the hermetic interior refrigeration chamber for monitoring and displaying the gas pressure in the hermetic interior refrigeration chamber.
Adahan teaches a compact vacuum pump includes an external vacuum gauge (14) for the purpose of monitoring and displaying the pressure inside the first and second chambers (paragraph [0019]; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a vacuum pressure gauge penetrating a chamber as taught by Adahan in order to monitor and visually display the vacuum pressure within the chamber.
Regarding claim 40, Sabin disclose operating the control valve (30) responsive to the vacuum pressure within the hermetic interior refrigeration chamber (12; Col. 3, line 65 – Col. 4, line 13).
However, Sabin fails to disclose the method further comprises the step of monitoring a vacuum pressure within the refrigeration chamber.
Adahan teaches a compact vacuum pump includes an external vacuum gauge (14) for the purpose of monitoring and displaying the pressure inside the first and second chambers (paragraph [0019]; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a vacuum pressure gauge penetrating a chamber as taught by Adahan in order to monitor and visually display the vacuum pressure within the chamber.

Claims 21-23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin in view of Klett702 as applied to claims 1 and 26 above and further in view of Siegel (5,079,932, previously cited and applied).
Regarding claim 21, Sabin fails to disclose the refrigeration apparatus further comprises a purge valve in at least one selected from the group consisting of the refrigeration enclosure and the desiccant enclosure.
Siegel teaches a refrigeration apparatus comprises a purge valve (13a) in at least one selected from the group consisting of the refrigeration enclosure (11) and the desiccant enclosure.

Regarding claim 22, Sabin fails to disclose the refrigeration enclosure comprises a closeable opening providing access to the hermetic interior refrigeration chamber.
Siegel teaches a refrigeration apparatus comprises the refrigeration enclosure comprises a closeable opening (the opening which associated with the valve 13a) providing access to the refrigeration chamber for an installation of a valve (13a; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate an opening which receives a valve in the refrigeration chamber as taught by Siegel in order to receive the valve to regulate the pressure in the chamber.
Regarding claim 23, Sabin as modified discloses a purge valve (13a) in the closeable opening (see figure 1, Siegel).
Regarding claim 33, Sabin fails to disclose the refrigeration apparatus further comprises the step of purging gases from the hermetic interior refrigeration chamber.
Siegel teaches a refrigeration apparatus comprises the refrigeration enclosure comprises a valve (13a) for purging gas from the refrigeration chamber (11; see figure 1).
.

Claims 24-25 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin in view of Klett702 as applied to claim 1 and 26 above and further in view of Kazadi (2016/0091214, previously cited and applied).
Regarding claim 24, Sabin fails to disclose the desiccant enclosure comprises a closeable opening.
Kazadi teaches a refrigeration apparatus comprises a refrigeration chamber (11) a desiccant chamber (12) wherein the desiccant enclosure (12) comprises a closeable opening (the opening which associated with the valve 15) providing access to the desiccant chamber for an installation of a valve (15; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate an opening which receives a valve in the desiccant chamber as taught by Kazadi in order to receive the valve to regulate pressure in the chamber.
Regarding claim 25, Sabin as modified discloses the refrigeration apparatus further comprises a purge valve (15) in the closeable opening (see figure 1 of Kazadi).
Regarding claim 31, Sabin fails to disclose the method further comprises the step of purging gas from the hermetic interior desiccant chamber until the pressure in the hermetic interior desiccant chamber is below the vapor pressure of the liquid.
Kazadi teaches a refrigeration apparatus comprises a refrigeration chamber (11) a desiccant chamber (12) wherein the desiccant enclosure (12) comprises a valve (15; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a valve in the desiccant chamber as taught by Kazadi in order to regulate the pressure in the chamber. Upon the modification, it would also have been obvious to one having ordinary skill in the art that the valve (15, Kazadi) is capable of regulating the pressure in the desiccant chamber below the vapor pressure of the liquid in the refrigeration chamber since Sabin discloses the vapor of refrigerant is required to flow from the refrigeration chamber (12) to the desiccant chamber (20; see figure 2 of Sabin).
Regarding claim 32, Sabin as modified fails to disclose the pressure in the hermetic interior desiccant chamber after purging is 1-50 millitorr.
Though Sabin fails to disclose the claimed pressure range of 1-50 millitorr however, Sabin as modified disclose the system includes the purge valve (15, Kazadi), it is understood to one having ordinary skill in the art that the pressure in desiccant chamber after purging with the purge valve (15) at certain pressure level. Also, applicant fails to disclose the criticality of have the chamber being purged at pressure range of 1-50 millitorr. Therefore, it would have been obvious to one having ordinary skill in the art .

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin in view of Klett and Klett702.
Regarding claim42, Sabin discloses a human-powered refrigeration system comprising: 
a refrigeration enclosure (12) comprising outer walls defining a hermetic interior refrigeration chamber (see figure 2), degassed water (boiled water 18) within the hermetic interior chamber (12; see figure 2); 
a desiccant enclosure (20) comprising outer walls defining a hermetic interior desiccant chamber (see figure 2), and a desiccant (24) within the hermetic interior desiccant chamber (20; see figure 2); 
a fluid conduit (28) making a fluid connection between the hermetic interior refrigeration chamber (12) and the hermetic interior desiccant chamber (20; see figure 2); and, 
a control valve (30) for controlling the flow of fluid through the fluid conduit (28; see figure 2).
Sabin also discloses the pressure within the desiccant chamber (20) is below the vapor pressure of the water in the refrigeration chamber (12; figure 2 shows the flow of 
However, Sabin fails to disclose a porous thermally conductive foam insert within the hermetic interior refrigeration chamber; a manual vacuum pump for reducing the pressure of the sealed air within the hermetic interior desiccant chamber; and wherein the temperature of the porous thermally conductive graphitic foam insert is maintained at a temperature that is less than the temperature of the ambient air outside of the refrigeration enclosure when a human activates the manual vacuum pump to reduce the pressure of the volume of sealed air within the hermetic interior desiccant chamber to a pressure that is below the vapor pressure of the water.
Klett teaches a refrigeration apparatus comprises a porous graphitic foam (13) insert within the refrigeration chamber (10; see figure 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration apparatus of Sabin to incorporate a porous graphitic foam in the refrigeration chamber as taught by Klett in order to improve evaporation of the refrigerant liquid.
Klett702 teaches a refrigeration apparatus comprises wherein the temperature of the insert is maintained at a temperature that is less than the temperature of the ambient air outside of the enclosure when a human activates the manual vacuum pump (38) to reduce the pressure of the volume of sealed air within the desiccant chamber to a pressure that is below the vapor pressure of the water (paragraph [0033]).
.

Response to Arguments
Applicant's arguments on the Remarks filed 02/10/2021 have been fully considered but they are not persuasive.
Applicant argues in paragraph 2 on page 16 that “The principal cited references, Klett and Sabin, do not disclose or suggest the currently claimed invention. Neither reference discloses the use of degassed liquid refrigerant, or the benefits to be obtained thereby. The use of a degassed refrigerant ensures optimal performance of not just the hermetic inter refrigeration chamber, but also the hermetic interior desiccant chamber. This is not disclosed or suggested in either Klett or in Sabin, which disclose stand-alone cooling devices not unlike a cool pack. The graphitic foam serves to facilitate evaporation by providing greatly increasing the surface area for the liquid water to adhere to, and also serves to conduct heat to multiple surfaces of the article, which is placed within the porous thermally conductive graphitic foam insert”. However, the Office respectfully disagrees. First, both Klett and Sabin discloses a degassed liquid refrigerant which is boiled water (see Col. 7, lines 9-11 of Klett and see Col. 4, lines 4-7 In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 1, 26 and 42 do not require “a cool pack” limitation. Third, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the article is placed within the porous thermally conductive graphitic foam insert”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 2, 26 and 28 only require an article is placed in the chamber. Therefore, Klett and Sabin discloses the argued limitation. Thus, applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/KUN KAI MA/Primary Examiner, Art Unit 3763